Citation Nr: 1434784	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the Veteran's current bilateral hearing loss disability had onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.



II.  Merits of the Claim

The Veteran contends that service connection is warranted for bilateral hearing loss on the basis that his listening to Morse code at loud volumes and indirect exposure to jet engines during service caused his condition.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection will be presumed if a veteran has a current disability resulting from certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system) if such disease manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz.) is 40 decibels (dB.) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz. are 26 dB. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

January 2012 VA examination results document that the Veteran has a hearing loss disability in both ears as defined by VA regulations.  The examiner diagnosed sensorineural hearing loss in both ears.

As to the in-service element of his service connection disability claim, the Veteran worked as a Morse Code Operator in the Airforce.  In the January 2012 examination the Veteran reported military noise history which included listening to Morse code at loud volumes and indirect exposure to jet engines.  The Veteran also indicated he was qualified with M1 rifles, but had no recollection if hearing protection was used or not while operating the rifles. 

Significantly, in an August 2011 rating decision, VA determined that service connection for tinnitus was warranted.  This was based on the expert evidence found in the report of a January 2011 VA examination, including reference to in-service noise exposure.  Therefore it has already been established that the Veteran suffered acoustic trauma during service.  Based on these facts, the in-service element of service connection for bilateral hearing loss is met  

The January 2012 examination report includes the examiner's opinion that there is no nexus between service and the Veteran's current bilateral hearing loss.  Specifically, the examiner noted the Veteran had exposure to post service occupational noise exposure as well as recreational noise exposure which could have caused hearing loss.  The examiner also noted the normal hearing examination and lack of reported issues with hearing in the June 1965 separation medical examination.  Notably, the examiner found that the Veteran's tinnitus is at least as least as likely as not a symptom associated with the hearing loss.

The Board acknowledges that the service treatment records do not document any specific reports of hearing difficulties or problems with the Veteran's ears, audiometric findings at separation from service in July 1965 do not indicate a hearing loss disability for VA purposes, and the July 1965 report of medical history includes the Veteran's endorsements that he had never had hearing loss or ear, nose, or throat trouble.  This evidence, along with the January 2012 nexus opinion, is evidence against a finding that the nexus element is met.

Weighed against this unfavorable evidence is the favorable evidence consisting of the Veteran's report of hearing related symptoms (tinnitus) present since service, the VA determination that his tinnitus is related to active service, and the January 2012 examiner's report that indicated that his tinnitus is associated with his hearing loss.  The Board finds that the evidence is in equipoise as to whether his hearing loss is related to service, and thus, giving the benefit of the doubt to the Veteran, finds that the nexus element for the hearing loss claim is met.  As all three elements are met for the hearing loss disability claim, the appeal must be granted as to entitlement to service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


